Citation Nr: 1508527	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a right hip condition, to include as secondary to a service-connected back disability.

4.  Entitlement to an increased evaluation in excess of 10 percent for degenerative arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966 and from July 1966 to May 1984.  He is a combat Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran's service connection claim for a right ankle condition was originally denied in a December 1984 rating decision.  This rating decision was not appealed and thus became final.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing.  A transcript of the hearing is associated with the claims file.

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  While the Board notes that at his December 2014 videoconference hearing the Veteran discussed his difficulty in finding employment, ultimately it does not appear that the Veteran is claiming that he is unemployable due to service-connected disabilities.  At his hearing the Veteran stated that he was not currently searching for work, however, believes that he would be able to perform at a job requiring limited movement.  In addition, the Veteran submitted a February 2014 statement in which he claimed he was not applying for TDIU.  While this statement was submitted ten months prior to his December 2014 hearing, the Board does not believe that the Veteran inferred that he was unemployable at his hearing.  As a result, the Board finds that a TDIU claim was not raised by the record.  The Veteran may, however, file a TDIU claim at any time.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased evaluation for degenerative arthritis, lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 1984 rating decision denying entitlement to service connection for a right ankle condition is final.

2.  Evidence received after the December 1984 final decision, with respect to entitlement to service connection for a right ankle condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence is against a finding that the appellant's right ankle disability is etiologically related to a disease, injury, or event in service.

4.  The preponderance of the evidence is against a finding that the Veteran's right hip disability is etiologically related to a disease, injury, or event in service, to include his service-connected back condition.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a right ankle condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  A right ankle disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).

4.  A right hip disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Right Ankle

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The December 1984 rating decision denied entitlement to service connection for right ankle pain because there was no evidence of a current disability, although the documented in-service bruised tendon of the Veteran's right ankle was noted.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current right ankle disability or of a link between such condition and his active duty service.

At a January 2013 VA examination, the Veteran was diagnosed with degenerative joint disease of the right ankle after radiographic imaging revealed "an irregularity of the malleolus which suggests possible collateral ligament injuries."  As a result, the Veteran has a currently diagnosed right ankle disability. 

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for right ankle condition on appeal.

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by multiple letters, including  July 2012, August 2012, and September 2012 letters, of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the April 2013 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, private medical records, and VA treatment records, including VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations in August 2012 and January 2013 for his right hip, and January 2013 for his right ankle.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provide well-reasoned and adequately supported opinions. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for the issues on appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection Right Ankle

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b)  (West 2002).  However, the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Veteran has a current diagnosis of degenerative joint disease of the right ankle.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).  

The Veteran's service treatment records document a July 1982 injury to the Veteran's right ankle.  It was noted that the Veteran had pain under the ankle bone while walking or bending.  There was no discoloration, point of tenderness, or loss of range of motion.  The diagnosis was bruised tendon.  It was not noted how the Veteran injured his ankle,  but it appears the record is from when the Veteran was stationed in New York.  In addition, the Veteran has alleged at his December 2014 hearing that he injured his ankle during a parachute jump in Okinawa, Japan.  The Veteran has separately stated that he injured his ankle in Germany in 1982 and on a parachute jump in the 1970's.  With respect to all of these reported instances, the Veteran states that he did not report to sick call because "you sucked up" the little things.  The Veteran submitted a November 2013 statement from a fellow serviceman supporting his contention that he injured his ankle while on a jump and did not report to sick call because the Veteran "felt it that it wasn't serious enough to require medical attention."  The Veteran contends that he completed over 90 parachute jumps during his service.  Regardless of the Veteran's contentions, the documented July 1982 ankle injury satisfies Shedden requirement (2).  It is of note, however, that the Veteran's May 1984 retirement examination did not document any musculoskeletal issues, including a right ankle condition.

The January 2013 VA examiner concluded that the Veteran's degenerative joint disease of the right ankle is not caused by or a result of the injury for which he sought treatment during service.  Rather, the examiner concluded that the Veteran's current right ankle disability is "most likely caused by or a result of 29 years of occupational activities and hobbies which involved working at Sears in the automotive department, carrying the mail for the USPS, working as Postal Manager for the Malmstrom AFB, MT Post Office for 9 years, working as a gas station attendant for 1 1/2 years, working as a Sam's Club Baker for 8 years, now working as a gas station attendant part-time, hunting, and fishing."  The examiner noted that there was no objective clinical evidence of any functional loss at the examination.  In taking the Veteran's medical history, the examiner notes that the "Veteran states he began having problems with his right ankle in 1983 but did not mention it until [his separation examination] in 1984....Twisted his ankle "really bad" running PT one night in 1983 but self-treated it with an ace bandage and the wear of his boot."  The Veteran alleged that his right ankle pain has gotten progressively worse over the past 29 years since separation from service.  

In reaching her ultimate conclusion that the Veteran's current right ankle disability is not related to active duty service, the examiner explains that the Veteran's "STR's reveal he was treated for a single incident/episode of right ankle pain after a right ankle injury (type of injury undisclosed) which was diagnosed as a "bruised tendon" with no objective clinical findings of any functional loss - an acute and transitory condition - and does not qualify for a chronic condition."  The examiner further stated that multiple in-service physicals dated May 1967, May 1970, November 1973, May 1977, May 1981, and January 1983 are negative for any musculoskeletal complaints and negative for any musculoskeletal abnormalities.  Additionally, the examiner notes that the Veteran's 1984 retirement physical was negative for any musculoskeletal complaints and negative for any musculoskeletal abnormalities.  The examiner notes that review of the Veteran's VA treatment records indicates that he began seeking service for right ankle pain in November 2010, 26 years after separation from service.  

In contrast to the Veteran's statements at his December 2014 videoconference hearing, the VA examiner reports that the "[V]eteran denied that any ankle injury occurred while parachuting and denied "alleging/claiming" that his current right ankle disability is associated with his parachute landings.  The [V]eteran states/claims today 25 Jan 2013, that his current right ankle condition is due [to] a right ankle sprain while running PT during military service."

Here, the available medical evidence does not establish a direct connection between the Veteran's right ankle condition and the Veteran's active military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

Having reviewed the record, the Board finds that service connection is not warranted for a right ankle disability.  The favorable evidence of a link between an in-service injury and current right ankle disability consists solely of the Veteran's assertions.  While the Board notes that the Veteran appears to have been inconsistent during the pendency of this appeal in his claims of the etiology of his current condition, service treatment records do document treatment for a right ankle condition while in-service.  The Veteran is entirely competent to report his symptoms both current and past of a right ankle condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his current right ankle condition and his military service.  

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of a right ankle condition directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right ankle disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his right ankle disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

In addition, there is no evidence that the Veteran's current disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has seemingly alleged a continuity of symptomatology.  However, the Board finds that the credibility of these allegations are limited, in part due to the Veteran's separation examination which did not document any musculoskeletal issues. 

To the extent that the Veteran has implied a continuity of symptomatology in asserting that his right ankle has bothered him for many years, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiners with respect to the acute and transitory documented in-service injury and lack of treatment for many years after separation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Other than his lay assertions, the Veteran has neither identified nor submitted any medical evidence of a diagnosis of a right ankle disability prior to November 2010.

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for a right ankle disability are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's right ankle disability to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed right ankle disability onset years after separation from service and is not directly related to his active duty military service.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions, but has not.  As such, the preponderance of the evidence is against the claim for service connection for a right ankle disability.

IV.  Service Connection Right Hip

The criteria for service connection as delineated above apply to the Veteran's service connection claim for a right hip condition.  The Veteran contends that his claimed right hip condition is the result of military service, to include as the result of parachuting.  While it does not appear that the Veteran has directly asserted that his current right hip condition is secondary to his service-connected back disability, the RO originally considered this matter on a secondary basis.  As a result, the Board will as well.

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The Veteran has a current diagnosis of mild degenerative arthritis of the right hip.  As a result, the first requirement for service connection on both a direct and secondary basis is met.  The Board will now analyze both direct service connection and secondary service connection in turn.

With respect to Shedden requirement (2) for direct service connection, as noted by the Veteran's August 2012 VA examiner, the Veteran's service treatment records do not document a right hip injury, treatment, or any other relevant notations.  In addition, as previously discussed, the Veteran's separation examination did not document any musculoskeletal issues, to include a right hip issue.

At the August 2012 VA examination, the Veteran stated that his right hip had gradually started bothering him over a year ago (prior to August 2011) and had progressively worsened.  The Veteran reported that "he repeatedly jumped out of planes while in service and was told it was probably catching up to him."  The Veteran explained that he used to only have pain sometimes, but at the time of examination it was on a daily basis.  The August 2012 VA examiner noted that the first medical evidence of right hip pain was in November 2010, twenty six years after separation.  

In a January 2013 addendum opinion, the VA examiner ultimately concluded that the Veteran's degenerative arthritis of the right hip is less likely than not caused by his military service.  Rather, the examiner concludes that the Veteran's current mild degenerative arthritis of the right hip is most likely the result of "29 years of occupational activities and hobbies" as previously described.  In reaching this conclusion, the examiner noted that the Veteran "denies that he had any right hip injury due to multiple parachute landings and denies that he experienced any right hip injuries from multiple parachute landings while in military service."  Furthermore, the examiner noted the lack of documentation of any right hip injuries in service treatment records and highlighted that multiple in-service physicals dated May 1967, May 1970, November 1973, May 1977, May 1981, and January 1983 are negative for any musculoskeletal complaints and negative for any musculoskeletal abnormalities.  Additionally, the examiner notes that the Veteran's retirement physical was negative for any musculoskeletal complaints or abnormalities, including a right hip condition.

Having reviewed the record, the Board finds that service connection is not warranted for a right hip disability on a direct basis.  The Board has considered the Veteran's lay assertions to the extent that he has alleged that his right hip disability is directly related to service.  However, as discussed by the VA examiner, the record does not contain evidence of in-service treatment for a right hip condition.  In addition, there is no medical evidence of a right hip disability within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006),  the evidence does not support a contention that the Veteran suffered from a right hip disability while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  

In this case, the diagnosis and etiology of a right hip disability requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his right hip disability since service, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiner, lack of in-service documentation of a relevant condition, and lack of treatment for many years after separation.  See Layno, supra; LeShore, supra.  Outside of lay statements, the Veteran has neither identified nor submitted any medical evidence of a diagnosis of a right hip disability prior to November 2010.

In summary, there is no competent evidence which relates a right hip disability to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed right hip disability onset years after separation from service and is not directly related to his active duty military service.  As such, the preponderance of the evidence is against the claim for service connection for a right hip disability on a direct basis.

With respect to service connection on a secondary basis, as noted, requirement (1) is fulfilled.  The Board now turns to requirement (2),  that the current disability was either caused by or aggravated by the Veteran's service-connected back disability.

As noted, the record does not show that the Veteran has specifically alleged that his service-connected back condition has caused or aggravated his right hip disability.  

With respect to the contention that his right hip disability is secondary to his back condition, the August 2012 VA examiner concluded that the Veteran's "current diagnosis of mild degenerative arthritis of the right hip is not caused by, related to, or aggravated beyond a normal progression by the [V]eteran's service connected lumbar spine condition of degenerative arthritis."  In reaching this conclusion, the examiner cited review of the Veteran's claims file and medical literature.  As noted by the examiner, "[m]edical literature review indicates there is no clinical or biomechanical evidence to support arthritis of the lumbar spine causing the development of arthritis in another joint."  As a result, the Board finds that secondary service connection on this basis is not warranted.

As noted, the Veteran does not seem to have directly asserted that his right hip condition is secondary to his back condition.  However, the Board notes that if he had, the Veteran is competent to describe symptoms, however, he is not competent to render an opinion as to an etiological link between his symptoms and his right hip disability.  Jandreau, supra; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As the question presented here, a secondary link between the Veteran's service-connected back disability and his currently diagnosed right hip disability, is a complicated medical questions of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion, the Board assigns greater probative value to the VA medical opinion as discussed above than to any potential contention by the Veteran.  This examination was prepared by a skilled, neutral medical professional.  As a result, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently diagnosed right hip disability is not caused by or aggravated by the Veteran's back disability .

Again, the Board is sympathetic to the Veteran's claims.  However, the requirements for entitlement to service connection for a right hip disability are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's right hip disability to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed right hip disability onset years after separation from service and is not directly related to his active duty military service.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions, but has not.  Additionally,  the competent and probative evidence does not support a finding that the Veteran's right hip disability is related to or aggravated by his service-connected back condition, and as the requirements for direct service connection are not met, service connection is not warranted.  


ORDER

The previously denied claim of entitlement to service connection for a right ankle condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to service connection for a right ankle condition is denied.

Entitlement to service connection for a right hip condition, to include as secondary to a service-connected back disability, is denied.


REMAND

With respect to the Veteran's claim for an increased rating for degenerative arthritis of the lumbar spine, the Board believes the Veteran's claim must be remanded for further evidentiary development.  

The record contains an adequate February 2014 VA examination for rating purposes.  However, the Veteran has since submitted a September 2014 evaluation by a private physician which appears to indicate that the condition of the Veteran's back disability has worsened.  At the Veteran's February 2014 VA examination, forward flexion before and after repetitive motion testing was documented at 70 degrees.  The September 2014 private examination documents forward flexion "limited by 75%."  The examiner provides no further explanation, and it is unclear if the private examiner used a goniometer as is required for VA rating purposes.  However, the Board finds that if the Veteran's forward flexion is limited to that degree, it would represent a worsening of the Veteran's condition.  As a result, a new VA examination is necessary in order to clarify the Veteran's current disability picture.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability.  The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b)  Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability.  

c) Discuss any finding regarding radiculopathy in conjunction with earlier medical examinations, and address any potential discrepancies.
	
Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


